Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:

In lines 4-5 of page 28, “dimethylopropionic” should be “dimethylolpropionic”, and “Polypropleneglycole” should be “polypropylene glycol”.

In lines 27 and 37 of page 29, “Bolton” should be “Boltorn”
  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 17-20 and 23-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai (CN 106700047 A).
An English-language machine translation of Cai, which is attached, has been used in setting forth this rejection, and the paragraph numbers referred to herein are those of the translation.
In paragraphs 29, 35, and 41 Cai discloses the reaction of dimethylolpropionic acid, trimethylolpropane, and methylpropanediol. Dimethylpropionic acid meets the limitations of the hydroxyl group containing reactant (B) of step (a) of claim 17, trimethylolpropane meets the limitations of the polyol (A) of step (a) of claim 17, and methylpropanediol meets the limitations of the diol (C) of step (a) of claim 17. In paragraphs 30, 36, and 42 Cai discloses reacting the reaction product of the aforementioned reaction with a mixture of acids including lauric acid, benzoic acid, and isooctanoic acid, which are hydrophobic acids as recited for reactant (D) in step (b) of claim 17. Based on the relative amounts of the hydrophobic acid reactants disclosed in paragraphs 27, 33, and 39, at least 30% of the terminal OH groups will be converted to hydrophobic groups, as recited in step (b) of claim 17. Claim 17 is therefore anticipated by Cai.
In paragraphs 29, 35, and 41 Cai discloses carrying out the reaction of step (a) at 140° C or more, within the range recited in claims 18 and 20. The reaction is carried out in the presence of p-toluenesulfonic acid, meeting the limitations of claims 19-20. Trimethylolpropane meets the limitations of the polyol having at least three hydroxyl 
While Cai does not specifically disclose the acid number of the polyester product, or the specific structure of the polyester product, since Cai discloses a method of preparing the polyester product meeting the limitations of claim 17, it is considered to possess the properties recited in claims 23-24, and the structure recited in claims 25-27. 
In light of the above, 17-20 and 23-35 are anticipated by Cai.

Allowable Subject Matter
Claims 21-22 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-22 require a molar ratio of carboxylic acid (B) to polyol (A) (claim 21) or diol (C) (claim 22) of 1000:1 to 10:1. Paragraph 15 of Cai discloses that the acid and polyol (both the claimed polyol and the claimed diol) are reacted at a 1:3 molar ratio, far 
Hult (WO 93/17060), cited in the International Search Report, discloses polyesters prepared from the reaction of a central initiator, a chain extender, and a chain stopper, where the central initiator can be a diol or a polyol, the chain extender is a carboxylic acid having at least two hydroxyl groups, and the chain stopper can be various hydrophobic fatty acids. Claim 10 of Hult indicates that the ratio of acid to initiator in a range encompassing the ranges recited in claims 21-22. However, Hult does not disclose or render obvious a mixture of diol and polyol as the central initiator, and does not provide any indication that the central initiator can be a mixture of compounds. One of ordinary skill in the art therefore would not be motivated to modify Hult to react the acid with both a polyol and a diol, as recited in the currently presented claims.
Claim 36 recites a lubricating oil composition comprising at least one base oil component in combination with the hyperbranched polyester. Cai discloses using the polyester as part of a polyurethane coating composition. One of ordinary skill in the art would not be motivated to modify Cai to combine the hyperbranched polyester with an oil of lubricating viscosity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771